 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 2:12-cv-02334-TLN-DB
12                     Plaintiff,
13          v.                                        ORDER
14   L. RICHARD SHEARER; DIANE
     SHEARER; STANLEY SWENSON AS
15   TRUSTEE OF THE HOTLUM TRUST,
     BERRYVALE TRUST, AND REGENCY
16   TRUST;
17                     Defendants.
18

19          Plaintiff the United States of America and Defendants L. Richard Shearer, Diane Shearer,

20   and Stanley Swenson, as Trustee of the Hotlum, Berryvale, and Regency Trusts (collectively,

21   “Parties”), by and through their undersigned counsel, have requested to reopen fact discovery in

22   this matter. (ECF No. 105.) Having considered the Parties’ request and for good cause shown, IT

23   IS HEREBY ORDERED that fact discovery in this matter is open for the limited purpose of

24   taking the depositions listed in the request from January 15, 2020, through June 15, 2020.

25          IT IS SO ORDERED.

26   Dated: January 8, 2020

27
                                              Troy L. Nunley
28                                            United States District Judge
                                                    1
